Order filed March 11, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-21-00016-CV
                                    ____________

                            TUAN DANG, Appellant

                                        V.

                     TAMARA S. PATTERSON, Appellee


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-73529

                                    ORDER

      Appellant’s brief was due February 26, 2021. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before April 12, 2021, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM



Panel Consists of Chief Justice Frost and Justices Spain and Wilson.